Exhibit 10.1



SUBSCRIPTION AGREEMENT

 

GTY Technology Holdings Inc.

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

 

Ladies and Gentlemen:

 

The Investor (the “Investor”) hereby confirms its agreement with GTY Technology
Holdings Inc., a Massachusetts corporation (the “Company”), as follows:

 

1.                  Purchase and Sale. The Company and the Investor agree that
the Investor will purchase from the Company, and the Company will issue and sell
to the Investor, the number of shares of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), set forth below for the purchase price
per share set forth below (the “Purchase Price”).

 

2.                  Closing. The completion of the purchase and sale of the
Common Stock (the “Closing”) shall occur, in accordance with Rule 15c6-1 of the
Securities Exchange Act of 1934, as amended, and unless otherwise agreed upon by
the Company, at the offices of Winston & Strawn LLP, 200 Park Avenue, New York,
New York 10166 at 10:00 a.m. Eastern time on June 7, 2019 (the “Closing Date”).
At the Closing, (a) the Company shall cause to be delivered to the Investor the
number of shares of Common Stock set forth on the signature page hereto
registered in the name of the Investor or, if so indicated on the signature page
hereto, in the name of a nominee designated by the Investor and (b) the
aggregate purchase price for the Common Stock being purchased by the Investor
will be delivered by or on behalf of the Investor to the Company.

 

3.                  Representations of the Investor.

 

(a)               The Investor represents to the Company that (a) it has had no
material relationship (exclusive of any investments by the Investor in the
Company’s securities) within the past three years with the Company or persons
known to it to be affiliates of the Company and (b) it is not a FINRA member or
an Associated Person of a FINRA member (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the Closing.

 

(b)               The Investor represents to the Company that the Investor has
had made available to it by the filing by the Company of an electronic version
thereof with the Commission (as defined below) the Prospectus (as defined below)
which is a part of the Company’s Registration Statement (as defined below) and
the documents incorporated by reference therein (collectively, the “Filed
Documents”), prior to or in connection with the receipt of this Subscription
Agreement.  The Investor acknowledges that, prior to the delivery of this
Subscription Agreement by the Investor to the Company, the Investor will receive
certain additional information regarding the Company and the Offering (as
defined below), including pricing information (the “Offering Information” and,
collectively with the Filed Documents, the “Disclosure Package”), and that such
information may be provided to the Investor by any means permitted under the
Securities Act of 1933, as amended.

 

(c)               Since the time of the initial conversation between the Company
and the Investor regarding pricing information relating to the Offering, the
Investor has not, directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with the Investor, disclosed any information
regarding such pricing information to any third parties (other than its legal,
accounting and other advisors) or engaged in any transactions in the securities
of the Company (including, without limitations, any short sales (as defined in
Rule 200(a) of Regulation SHO) involving the Company’s securities). The Investor
covenants that neither it nor any person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including short sales) prior to the time that the transactions
contemplated by this Subscription Agreement are publicly disclosed.

 



   

 

 

4.                  Settlement.

 

(a)               In order to effect the settlement of the Common Stock
purchased by the Investor with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, on the Closing Date, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the Common Stock being purchased by the Investor to the
following account designated by the Company:

 

 

Bank Name:    ABA #   Account Name:    Account Number:   

 

(b)               In order to effect the settlement of the Common Stock
purchased by such Investor through the DTC’s DWAC delivery system, no later than
9:00 a.m. Eastern Time on the business day before the Closing Date, the Investor
shall direct the broker-dealer at which the account or accounts to be credited
with the Common Stock being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing
Continental Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to credit such account or accounts with the Common Stock. 
Such DWAC instruction shall indicate the settlement date for the deposit of the
Common Stock, which date shall be the Closing Date.  At the Closing, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Common Stock pursuant to the information contained in the DWAC.

 

5.                  Confirmation of Sale.  The Investor acknowledges and agrees
that the Investor’s receipt of the Company’s signed counterpart to this
Subscription Agreement, together with the filing by the Company of an electronic
version of the Prospectus with the Commission), shall constitute written
confirmation of the Company’s sale of Common Stock to the Investor.

 

6.                  Manner of Offering. The Company represents and warrants that
the offering and sale of the Common Stock (the “Offering”) are being made
pursuant to an effective Registration Statement on Form S-1 (Registration No.
333-229926) (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the Prospectus
contained therein (the “Prospectus”) which has been made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission.  No offer by the Investor to buy Common Stock will be accepted and
no part of the Purchase Price will be delivered to the Company until the
Investor has received the Offering Information and the Company has accepted such
offer by countersigning a copy of this Subscription Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company sending (orally, in writing or by electronic
mail) notice of its acceptance of such offer.  An indication of interest will
involve no obligation or commitment of any kind until the Investor has been
delivered the Offering Information and this Subscription Agreement is accepted
and countersigned by or on behalf of the Company.

 



 2 

 

 

7.                  Survival. Notwithstanding any investigation made by any
party to this Subscription Agreement, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Subscription Agreement, the delivery to the Investor of the
Common Stock being purchased and the payment therefor.

 

8.                  Miscellaneous.

 

(a)               All notices and other communications given or made pursuant to
this Subscription Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if
provided), during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day, (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: 1180 North Town Center Drive, Suite 100,
Las Vegas, Nevada 89144, Attn: Harry You, email: harry@gtytechnology.com, with a
copy to the Company’s counsel at: Winston & Strawn LLP, 200 Park Avenue, New
York, NY 10166, Attn: Joel L. Rubinstein, Esq., email: jrubinstein@winston.com.

 

All communications to the Investor shall be sent to the Investor’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 5(a).

 

(b)               Neither this Subscription Agreement nor any rights that may
accrue to the Investor may be transferred or assigned. Neither this Subscription
Agreement nor any rights that may accrue to the Company for the sale of the
Common Stock hereunder may be transferred or assigned.

 

(c)               The Company may request from the Investor such additional
information as the Company may deem necessary to evaluate the eligibility of the
Investor to acquire the Common Stock, and the Investor shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

(d)               The Investor acknowledges that the Company will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Investor
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects. The Investor agrees that the
purchase by the Investor of the Common Stock from the Company at the Closing
will constitute a reaffirmation of the acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notice) by the Investor as of the time of such purchase. The Company
acknowledges that the Investor will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Subscription
Agreement. Prior to the Closing, the Company agrees to promptly notify the
Investor if any of the acknowledgements, understandings, agreements,
representations and warranties set forth herein are no longer accurate in all
material respects. The Company agrees that the sale by it of the Common Stock to
the Investor at the Closing will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Investor as of the time of such
sale.

 

(e)               Each of the Company and the Investor is entitled to rely upon
this Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 



 3 

 

 

(f)                This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

(g)               This Subscription Agreement constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Except as specifically set forth herein, this
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto, and their respective successor and assigns.

 

(h)               Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(i)                 If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

(a)               This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

(b)               The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 



 4 

 

 

(c)               THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER STATE. THE PARTIES (I) HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF NEW YORK
AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, (B) AGREE NOT TO COMMENCE ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT EXCEPT IN
STATE COURTS OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND (C) HEREBY WAIVE, AND AGREE NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

[Remainder of Page Left Blank Intentionally.  Signature Page Follows.]

 

 5 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  NAME OF INVESTOR:    

 

 



  By:         Name:         Title:   



  Dated: _________ ___, 2019



  Address:             E-Mail:      Phone Number:   

 

Number of Shares of Common Stock to be Purchased:                         

Purchase Price Per Share: $                         

Aggregate Purchase Price: $                         

Exact name that the Investor’s shares are to be registered in:   



Relationship between the Investor and the registered holder:   



Mailing address of the registered holder:   



Social Security Number or Tax Identification Number of the registered holder:   



Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the shares of Common Stock are maintained):   



DTC Participant Number:   



Name of Account at DTC Participant being credited with the shares of Common
Stock:    Account Number at DTC Participant being credited with the shares of
Common Stock:    Existing Continental Stock Transfer & Trust Company Account
Number (if applicable):   

 

 

Agreed and Accepted

this _____ day of _____________, 2019:

 

 

GTY TECHNOLOGY HOLDINGS INC.

 

 

By:         Name:         Title:     



 



 

